Exhibit 1.01 CONFLICT MINERALS REPORT Optical Cable Corporation (or OCC® ) has performed the following due diligence measures to determine whether the 3TG minerals included in our products financed or benefited armed groups in the Democratic Republic of the Congo (“DRC”) or its adjoining countries: Step 1. Establish Strong Company Management Systems Control Systems OCC engages in industry-wide initiatives to enhance supply chain responsibility and to keep abreast of industry best practices. OCC conducted a supply chain survey with all suppliers of components that contain 3TG minerals using the CFSI Conflict Minerals Reporting Template. OCC then reviewed the results of the supply chain survey and retained documentation relevant to the use of any 3TG minerals. Supplier Engagement OCC has a strong level of engagement with its direct suppliers and, when necessary, directly engages their upstream suppliers. OCC expects our suppliers to practice responsible sourcing and to cooperate with OCC's conflict minerals reporting and due diligence efforts. OCC reviewed the smelters and refiners identified in the supply chain survey to determine location and certification of “conflict free” status. Step 2. Identify and Assess Risks in the Supply Chain OCC engages with its direct suppliers and, when necessary, their upstream suppliers to evaluate the source of 3TG minerals in its products. Upon receiving a supplier CFSI Reporting Template, members of the OCC conflict minerals diligence team review the information for consistency and accuracy. When a report warrants clarification or confirmation, a member of the OCC conflict minerals diligence team contacts the direct supplier, or in some cases their upstream supplier, to clarify or confirm the information and responses. Step 3. Design and Implement a Strategy to Respond to Identified Risks OCC performs a risk assessment to identify areas of possible concern within its supply chain, evaluating areas of possible concern and deploying appropriate risk mitigation controls and strategies. OCC continues to look for ways to enhance its conflict minerals compliance program, including the processes outlined above. In addition, OCC intends to continue collaborating with its suppliers to promote responsible sourcing of conflict minerals. To accomplish this objective, OCC will continue outreach and education efforts among its suppliers to promote industry best practices. One area for further mitigating risk in OCC’s supply chain is to identify the countries of origin of all 3TG minerals in its products. Several of OCC's suppliers routinely provide responses at a supplier-wide level, and not specifically with respect to the component materials that these suppliers supplied to OCC. We have improved our risk assessment by requesting that all CFSI Reporting Templates be completed at the product level and by providing a list of relevant products purchased from each supplier to aid in completion. Step 4. Carry Out Independent Third-Party Audit of Smelter/Refiner ’ s Due Diligence Practices If necessary, and to the extent OCC could reasonably do so, OCC would provide information requested in connection with audits of conflict minerals smelters and refiners conducted by third parties. Step 5. Report Annually on Supply Chain Due Diligence This report constitutes OCC's annual report on its conflict minerals due diligence and is publicly available on the Company's website. The information contained in, and that can be accessed through, the website of the Company is not, and shall not be deemed to be, a part of this report or the related Form SD or incorporated into any other filings Optical Cable Corporation makes with the SEC. The following table is a list of smelters, provided to OCC by its suppliers, of 3TG minerals used to manufacture OCC’s products that may have been sourced from the DRC or its adjoining countries. PRODUCT MINERAL SMELTER COUNTRY Gold Advanced Chemical Company UNITED STATES OF AMERICA Gold Aida Chemical Industries Co., Ltd. JAPAN Gold Al Etihad Gold Refinery DMCC UNITED ARAB EMIRATES Gold Allgemeine Gold-und Silberscheideanstalt A.G. GERMANY Gold Almalyk Mining and Metallurgical Complex (AMMC) UZBEKISTAN Tin Alpha UNITED STATES OF AMERICA Tin An Thai Minerals Co., Ltd. VIETNAM Tin An Vinh Joint Stock Mineral Processing Company VIETNAM Gold AngloGold Ashanti Córrego do Sítio Mineração BRAZIL Gold Argor-Heraeus S.A. SWITZERLAND Gold Asahi Pretec Corp. JAPAN Gold Asahi Refining Canada Ltd. CANADA Gold Asahi Refining USA Inc. UNITED STATES OF AMERICA Gold Asaka Riken Co., Ltd. JAPAN Gold AU Traders and Refiners SOUTH AFRICA Gold Aurubis AG GERMANY Gold Bangko Sentral ng Pilipinas (Central Bank of the Philippines) PHILIPPINES Gold Boliden AB SWEDEN Gold C. Hafner GmbH + Co. KG GERMANY Gold Caridad MEXICO Gold CCR Refinery - Glencore Canada Corporation CANADA Tin Chenzhou Yunxiang Mining and Metallurgy Co., Ltd. CHINA Gold Chimet S.p.A. ITALY Tin China Tin Group Co., Ltd. CHINA Tin CNMC (Guangxi) PGMA Co., Ltd. CHINA Tin Cooperativa Metalurgica de Rondônia Ltda. BRAZIL Tin CV Ayi Jaya INDONESIA Tin CV Dua Sekawan INDONESIA Tin CV Gita Pesona INDONESIA Tin CV Serumpun Sebalai INDONESIA Tin CV United Smelting INDONESIA Tin CV Venus Inti Perkasa INDONESIA Gold Daejin Indus Co., Ltd. KOREA (REPUBLIC OF) Gold DODUCO GmbH GERMANY Gold Dowa JAPAN Tin Dowa JAPAN Gold DSC (Do Sung Corporation) KOREA (REPUBLIC OF) Gold Eco-System Recycling Co., Ltd. JAPAN Tin Electro-Mechanical Facility of the Cao Bang Minerals & Metallurgy Joint Stock Company VIETNAM Gold Elemetal Refining, LLC UNITED STATES OF AMERICA Tin Elmet S.L.U. SPAIN Tin EM Vinto BOLIVIA Gold Emirates Gold DMCC UNITED ARAB EMIRATES Tin Estanho de Rondônia S.A. BRAZIL Tin Feinhütte Halsbrücke GmbH GERMANY Tin Fenix Metals POLAND Tin Gejiu Fengming Metallurgy Chemical Plant CHINA Tin Gejiu Jinye Mineral Company CHINA Tin Gejiu Kai Meng Industry and Trade LLC CHINA Tin Gejiu Non-Ferrous Metal Processing Co., Ltd. CHINA Tin Gejiu Yunxin Nonferrous Electrolysis Co., Ltd. CHINA Tin Gejiu Zili Mining And Metallurgy Co., Ltd. CHINA Tin Guanyang Guida Nonferrous Metal Smelting Plant CHINA Gold Heimerle + Meule GmbH GERMANY Gold Heraeus Ltd. Hong Kong CHINA Gold Heraeus Precious Metals GmbH & Co. KG GERMANY Tin HuiChang Hill Tin Industry Co., Ltd. CHINA Tin Huichang Jinshunda Tin Co., Ltd. CHINA Gold Inner Mongolia Qiankun Gold and Silver Refinery Share Co., Ltd. CHINA Gold Ishifuku Metal Industry Co., Ltd. JAPAN Gold Istanbul Gold Refinery TURKEY Gold Japan Mint JAPAN Gold Jiangxi Copper Co., Ltd. CHINA Tin Jiangxi Ketai Advanced Material Co., Ltd. CHINA Gold JSC Ekaterinburg Non-Ferrous Metal Processing Plant RUSSIAN FEDERATION Gold JSC Uralelectromed RUSSIAN FEDERATION Gold JX Nippon Mining & Metals Co., Ltd. JAPAN Gold Kazzinc KAZAKHSTAN Gold Kennecott Utah Copper LLC UNITED STATES OF AMERICA Gold Kojima Chemicals Co., Ltd. JAPAN Gold Korea Zinc Co., Ltd. KOREA (REPUBLIC OF) Gold Kyrgyzaltyn JSC KYRGYZSTAN Tin Linwu Xianggui Ore Smelting Co., Ltd. CHINA Gold LS-NIKKO Copper Inc. KOREA (REPUBLIC OF) Tin Magnu's Minerais Metais e Ligas Ltda. BRAZIL Tin Malaysia Smelting Corporation (MSC) MALAYSIA Gold Materion UNITED STATES OF AMERICA Gold Matsuda Sangyo Co., Ltd. JAPAN Tin Melt Metais e Ligas S.A. BRAZIL Tin Metallic Resources, Inc. UNITED STATES OF AMERICA Tin Metallo-Chimique N.V. BELGIUM Gold Metalor Technologies (Hong Kong) Ltd. CHINA Gold Metalor Technologies (Singapore) Pte., Ltd. SINGAPORE Gold Metalor Technologies (Suzhou) Ltd. CHINA Gold Metalor Technologies S.A. SWITZERLAND Gold Metalor USA Refining Corporation UNITED STATES OF AMERICA Gold Metalúrgica Met-Mex Peñoles S.A. De C.V. MEXICO Tin Mineração Taboca S.A. BRAZIL Tin Minsur PERU Gold Mitsubishi Materials Corporation JAPAN Tin Mitsubishi Materials Corporation JAPAN Gold Mitsui Mining and Smelting Co., Ltd. JAPAN Gold MMTC-PAMP India Pvt., Ltd. INDIA Tin Modeltech Sdn Bhd MALAYSIA Gold Moscow Special Alloys Processing Plant RUSSIAN FEDERATION Gold Nadir Metal Rafineri San. Ve Tic. A.ª. TURKEY Tin Nankang Nanshan Tin Manufactory Co., Ltd. CHINA Tin Nghe Tinh Non-Ferrous Metals Joint Stock Company VIETNAM Gold Nihon Material Co., Ltd. JAPAN Tin O.M. Manufacturing (Thailand) Co., Ltd. THAILAND Tin O.M. Manufacturing Philippines, Inc. PHILIPPINES Gold Ögussa Österreichische Gold- und Silber-Scheideanstalt GmbH AUSTRIA Gold Ohura Precious Metal Industry Co., Ltd. JAPAN Gold OJSC "The Gulidov Krasnoyarsk Non-Ferrous Metals Plant" (OJSC Krastsvetmet) RUSSIAN FEDERATION Gold OJSC Novosibirsk Refinery RUSSIAN FEDERATION Tin Operaciones Metalurgical S.A. BOLIVIA Gold PAMP S.A. SWITZERLAND Tin Phoenix Metal Ltd. RWANDA Gold Prioksky Plant of Non-Ferrous Metals RUSSIAN FEDERATION Tin PT Alam Lestari Kencana INDONESIA Gold PT Aneka Tambang (Persero) Tbk INDONESIA Tin PT Aries Kencana Sejahtera INDONESIA Tin PT Artha Cipta Langgeng INDONESIA Tin PT ATD Makmur Mandiri Jaya INDONESIA Tin PT Babel Inti Perkasa INDONESIA Tin PT Bangka Kudai Tin INDONESIA Tin PT Bangka Prima Tin INDONESIA Tin PT Bangka Timah Utama Sejahtera INDONESIA Tin PT Bangka Tin Industry INDONESIA Tin PT Belitung Industri Sejahtera INDONESIA Tin PT BilliTin Makmur Lestari INDONESIA Tin PT Bukit Timah INDONESIA Tin PT Cipta Persada Mulia INDONESIA Tin PT DS Jaya Abadi INDONESIA Tin PT Eunindo Usaha Mandiri INDONESIA Tin PT Fang Di MulTindo INDONESIA Tin PT Inti Stania Prima INDONESIA Tin PT Justindo INDONESIA Tin PT Karimun Mining INDONESIA Tin PT Kijang Jaya Mandiri INDONESIA Tin PT Mitra Stania Prima INDONESIA Tin PT O.M. Indonesia INDONESIA Tin PT Panca Mega Persada INDONESIA Tin PT Pelat Timah Nusantara Tbk INDONESIA Tin PT Prima Timah Utama INDONESIA Tin PT Refined Bangka Tin INDONESIA Tin PT Sariwiguna Binasentosa INDONESIA Tin PT Seirama Tin Investment INDONESIA Tin PT Stanindo Inti Perkasa INDONESIA Tin PT Sukses Inti Makmur INDONESIA Tin PT Sumber Jaya Indah INDONESIA Tin PT Timah (Persero) Tbk Kundur INDONESIA Tin PT Timah (Persero) Tbk Mentok INDONESIA Tin PT Tinindo Inter Nusa INDONESIA Tin PT Tirus Putra Mandiri INDONESIA Tin PT Tommy Utama INDONESIA Tin PT Wahana Perkit Jaya INDONESIA Gold PX Précinox S.A. SWITZERLAND Gold Rand Refinery (Pty) Ltd. SOUTH AFRICA Gold Republic Metals Corporation UNITED STATES OF AMERICA Tin Resind Indústria e Comércio Ltda. BRAZIL Gold Royal Canadian Mint CANADA Tin Rui Da Hung TAIWAN, PROVINCE OF CHINA Gold Samduck Precious Metals KOREA (REPUBLIC OF) Gold SAXONIA Edelmetalle GmbH GERMANY Gold Schone Edelmetaal B.V. NETHERLANDS Gold SEMPSA Joyería Platería S.A. SPAIN Gold Shandong Zhaojin Gold & Silver Refinery Co., Ltd. CHINA Gold Sichuan Tianze Precious Metals Co., Ltd. CHINA Gold Singway Technology Co., Ltd. TAIWAN, PROVINCE OF CHINA Gold SOE Shyolkovsky Factory of Secondary Precious Metals RUSSIAN FEDERATION Tin Soft Metais Ltda. BRAZIL Gold Solar Applied Materials Technology Corp. TAIWAN, PROVINCE OF CHINA Gold Sumitomo Metal Mining Co., Ltd. JAPAN Gold T.C.A S.p.A ITALY Gold Tanaka Kikinzoku Kogyo K.K. JAPAN Tin Thaisarco THAILAND Gold The Refinery of Shandong Gold Mining Co., Ltd. CHINA Gold Tokuriki Honten Co., Ltd. JAPAN Gold Torecom KOREA (REPUBLIC OF) Tin Tuyen Quang Non-Ferrous Metals Joint Stock Company VIETNAM Gold Umicore Brasil Ltda. BRAZIL Gold Umicore Precious Metals Thailand THAILAND Gold Umicore S.A. Business Unit Precious Metals Refining BELGIUM Gold United Precious Metal Refining, Inc. UNITED STATES OF AMERICA Gold Valcambi S.A. SWITZERLAND Tin VQB Mineral and Trading Group JSC VIETNAM Gold Western Australian Mint trading as The Perth Mint AUSTRALIA Tin White Solder Metalurgia e Mineração Ltda. BRAZIL Gold WIELAND Edelmetalle GmbH GERMANY Gold Yamamoto Precious Metal Co., Ltd. JAPAN Gold Yokohama Metal Co., Ltd. JAPAN Tin Yunnan Chengfeng Non-ferrous Metals Co., Ltd. CHINA Tin Yunnan Tin Company Limited CHINA Tin Yunnan Tin Group (Holding) Company Limited CHINA Gold Zhongyuan Gold Smelter of Zhongjin Gold Corporation CHINA Gold Zijin Mining Group Co., Ltd. Gold Refinery CHINA After exercising due diligence, OCC was unable to determine whether the 3TG minerals that may have been sourced from the DRC or its adjoining countries were from recycled or scrap sources or whether such minerals directly or indirectly financed or benefited armed groups. To improve its ability to conduct due diligence, OCC will continue to request completed CFSI Reporting Templates from its suppliers and to emphasize its support of the reporting requirements.
